[MHM, March 29, 2013] [Translation] AMENDMENT TO SECURITIES REGISTRATION STATEMENT (For NAV Sale) PUTNAM EUROPE EQUITY FUND AMENDMENT TO SECURITIES REGISTRATION STATEMENT (For NAV Sale) To: Director of Kanto Local Finance Bureau Filing Date: March 29, 2013 Name of the Registrant Company: PUTNAM EUROPE EQUITY FUND Name and Official Title of Representative Jonathan S. Horwitz of Trustees: Executive Vice President, Principal Executive Officer and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Registration Agent: Harume Nakano Attorney-at-Law Ken Miura Attorney-at-Law Address or Place of Business: Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Harume Nakano Ken Miura Attorneys-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Kitaguchi Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 - ii - Name of the Fund Making Public Offering or Sale of Foreign Investment Fund Securities: PUTNAM EUROPE EQUITY FUND Aggregate Amount of Foreign Investment Fund Securities to be Publicly Offered or Sold: Up to 965.00 million U.S. dollars (JPY 88 billion) Note : U.S. $ amount is translated into Japanese Yen at the rate of I USDJPY 91.14, the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on January 31, 2013. Places where a copy of this Amendment to Securities Registration Statement is available for Public Inspection Not applicable. - 4 - I. Reason For Filing This Amendment To Securities Registration Statement: This statement purports to amend and update the relevant information of the Securities Registration Statement filed on December 28, 2012 (the "Original SRS,") due to the fact that the Semi-annual Report was filed on March 29, 2013. The exchange rates used in this statement to translate the amended amounts of foreign currencies are different from those used before these amendments, as the latest exchange rates are used in this statement. II. Contents of the Amendments: II-1. Amendments due to filing the Semi-annual Report. The following items in the original SRS are amended to have the same contents as those provided in the following items of the Semi-annual Report: The ORIGINAL SRS The Semi-annual Report The way of amendment PART II. INFORMATION CONCERNING THE FUND I. DESCRIPTION OF THE FUND 1. NATURE OF THE FUND (C) Structure of the Fund: (3) Outline of the Fund IV. OUTLINE OF THE MANAGEMENT COMPANY 1. Fund (1) Amount of Capital Stock d. Amount of Capital Stock [1]
